DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 appears to more appropriately depend upon independent claim 1 (rather than dependent claim 12) based on a similar limitation being claimed in claim 26 (which depends on independent claim 15).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 15-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto (EP 1180352).
In regards to Claim 1, Matsumoto teaches: A mattress support comprising: a base plate (100 – Fig. 4) configured to be positioned on a box spring of a bed (Fig. 4 and Para 0050/0052), a bladder (300’) coupled to a top surface (103’) of the base plate (100’ - Para 0107 and Fig. 15), a   
In regards to Claim 2, Matsumoto teaches: The mattress support of claim 1, wherein: the top plate (103’) includes a first half coupled to a second half (see annotated Figure 1 from Matsumoto) by the coupling mechanism (see annotated Figure 3 from Matsumoto), the bladder includes a first bladder (300A) coupled to the first half of the top plate and a second bladder (300B) coupled to the second half of the top plate (see annotated Figure 3 from Matsumoto), and the base plate (see annotated Figure 3 from Matsumoto) includes a first half coupled to the first bladder (300A) and a second half couple to the second bladder (300B).  

    PNG
    media_image1.png
    414
    289
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    414
    289
    media_image1.png
    Greyscale

Annotated Figure 1 from Matsumoto

    PNG
    media_image2.png
    568
    618
    media_image2.png
    Greyscale

Annotated Figure 3 from Matsumoto
In regards to Claim 3, Matsumoto teaches: The mattress support of claim 2, wherein, when the mattress support is folded (M2 – Fig. 4) (see annotated Figure 7(1) and 7(2) from Matsumoto – showing the flat/folded configuration), a top surface of the first half of the top plate is positioned adjacent to a top surface of the second half of the top plate (see annotated Figure 3 above from Matsumoto).  

    PNG
    media_image3.png
    231
    367
    media_image3.png
    Greyscale

Annotated Figure 7(1) and 7(2) from Matsumoto
In regards to Claim 4, Matsumoto teaches: The mattress support of claim 3, wherein, when the mattress is folded (M2 – Fig. 4) (see annotated Figure 7(1) and 7(2) from Matsumoto), see annotated Figure 1.2 from Matsumoto below).  

    PNG
    media_image4.png
    454
    531
    media_image4.png
    Greyscale

Annotated Figure 1.2 from Matsumoto
In regards to Claim 5, Matsumoto teaches: The mattress of claim 2, further comprising:   a first side panel (221) coupled (224) to the first half of the top plate (201), the first side panel being configured to couple (224) to a first side rail (see annotated Figure 3.2 below from Matsumoto), and a second side panel (222) coupled (225) to the second half of the top plate (see annotated Figure 3.2 below from Matsumoto), the second side panel being configured to couple (225) to a second side rail (see annotated Figure 3.2 below from Matsumoto).  

    PNG
    media_image5.png
    393
    482
    media_image5.png
    Greyscale

Annotated Figure 3.2 from Matsumoto
In regards to Claim 6, Matsumoto teaches: The mattress support of claim 1, wherein the bladder (300A/300B) is inflated to adjust an angle of the top plate relative to a longitudinal axis of the mattress support (Para 0017/0030/0031).  
In regards to Claim 7, Matsumoto teaches: The mattress support of claim 1, further comprising a side panel (221/222) coupled (224/225) to the top plate (200) (see annotated Figure 3.2 above).  
In regards to Claim 8, Matsumoto teaches: The mattress support of claim 7, wherein the side panel (221/222) is configured to couple (224/225) to a side rail (201/202) (see annotated Figure 3.2 above).  
In regards to Claim 9, Matsumoto teaches: The mattress support of claim 7, wherein the side panel (221/222) includes a first side panel (221) coupled to a first side (201) of the top plate (200), the first side panel being configured to couple (224) to a first side rail (201), and a (see annotated Figure 3.2 above).  
In regards to Claim 10, Matsumoto teaches: The mattress support of claim 1, wherein the coupling mechanism (230) includes an interlocking joint (Para 0004/0053).  
In regards to Claim 11, Matsumoto teaches: The mattress support of claim 1, wherein the coupling mechanism (230) includes a hinge (see annotated Figure 7(1) and 7(2) from Matsumoto above AND definition of ‘hinge’ below).
Merriam-Webster definition of Hinge – ‘a jointed or flexible device on which a door, lid, or other swinging part turns’. Therefore the pivot shaft of Matsumoto would read as both a coupling mechanism and the term hinge.
In regards to Claim 15, Matsumoto teaches: A mattress support comprising: a base plate (100 – Fig. 4) configured to be positioned on a box spring of a bed (Fig. 4 and Para 0050/0052), the base plate having a first half and a second half (see annotated Figure 3 above), a first elevation assembly (300A) coupled to the first half of the base plate (see annotated Figure 1.2 above) and a second elevation assembly (300B) coupled to the second half of the base plate (see annotated Figure 1.2 above) a top plate having a first half and a second half (see annotated Figure 1 above), the first half of the top plate coupled to the first elevation assembly and the second half of the top plate coupled to the second elevation assembly (see annotated Figures 1 and 1.2 above), a coupling mechanism (223 – see annotated Figure 3 above) coupling the first half of the top plate and the second half of the top plate to enable the mattress support to be folded (see annotated Figure 7(1) and 7(2) above).
In regards to Claim 16, Matsumoto teaches:
In regards to Claim 17, Matsumoto teaches: The mattress support of claim 16, wherein the first bladder (300A) and the second bladder (300B) are inflated to adjust an angle (α – Fig. 1) of the top plate (200) relative to a longitudinal axis of the mattress support (M2 - Fig. 4).
In regards to Claim 18, Matsumoto teaches: The mattress support of claim 15, wherein, when the mattress support is folded (see annotated Figure 7(1) and 7(2) above), a top surface of the first half of the top plate is positioned adjacent to a top surface of the second half of the top plate (see annotated Figure 1.2 from Matsumoto above).
In regards to Claim 19, Matsumoto teaches: The mattress support of claim 18, wherein, when the mattress is folded (see annotated Figure 1.2 from Matsumoto above), the first elevation assembly (300A) and the first half of the base plate are positioned adjacent the first half of the top plate (see annotated Figure 1.2 from Matsumoto above) and the second elevation assembly (300B) and the second half of the base plate are positioned adjacent the second half of the top plate  (see annotated Figure 1.2 from Matsumoto above).
In regards to Claim 20, Matsumoto teaches: The mattress of claim 15, further comprising: a first side panel (221) coupled to the first half of the top plate (224), and a second side panel (222) coupled to the second half of the top plate (225).
In regards to Claim 21, Matsumoto teaches: The mattress support of claim 20, wherein: the first side panel (221) is configured to couple to a first side rail (201) and the second side panel (222) is configured to couple to a second side rail (202).
In regards to Claim 22, Matsumoto teaches: The mattress support of claim 15, wherein the coupling mechanism (230) includes an interlocking joint (Para 0004/0053).
In regards to Claim 23, Matsumoto teaches: The mattress support of claim 15, wherein the coupling mechanism (230) includes a hinge (see annotated Figure 7(1) and 7(2) from Matsumoto above AND definition of ‘hinge’ below)
Merriam-Webster definition of Hinge – ‘a jointed or flexible device on which a door, lid, or other swinging part turns’. Therefore the pivot shaft of Matsumoto would read as both a coupling mechanism and the term hinge.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Kasatshko (US 20050278861).
In regards to Claim 12, Matsumoto teaches: The mattress support of claim 1, but does not teach, further comprising a runner extending along the top surface of the top plate. Kasatshko teaches: a multiple position air mattress system with a unit (80 – Fig. 7) that has internal webs or beams that couple the top and bottom surfaces (Para 0062). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the beams that extend lateral to the top surface of the top plate as an attachment method configured to extend along one surface to another is considered an obvious adjustment or feature to a bedding as it is commonly added for to create functionality. 
In regards to Claim 13, Matsumoto teaches: The mattress support of claim 12, but does not teach, wherein the runner extends laterally along the top surface of the top plate. Kasatshko teaches: wherein the runner extends laterally (80 – Fig. 7) along the top surface of the top plate (Fig. 7 and Para 0062).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the beams that extend lateral to the top surface of the top plate as an attachment method configured to extend along one surface to another is considered an obvious adjustment or feature to a bedding as it is commonly added for to create functionality. 
In regards to Claim 14, Matsumoto teaches: The mattress support of claim 12, but does not teach, further comprising a plurality of runners extending laterally along the top surface of the top plate. Kasatshko teaches: a plurality of internal webs or beams (Para 0062) extending laterally along the top surface of the top plate (80 – Fig. 7).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the beams that extend lateral to the top surface of the top plate as an attachment method configured to extend along one surface to another is considered an obvious adjustment or feature to a bedding as it is commonly added for to create functionality. 
In regards to Claim 24, Matsumoto teaches: The mattress support of claim 15, but does not teach, further comprising a runner extending along the top surface of the top plate. Kasatshko teaches: a multiple position air mattress system with a unit (80 – Fig. 7) that has internal webs or beams that couple the top and bottom surfaces (Para 0062).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the beams that extend lateral to the top surface of the top plate as an attachment method configured to extend along one surface to another is considered an obvious adjustment or feature to a bedding as it is commonly added for to create functionality. 
In regards to Claim 25, Matsumoto teaches: The mattress support of claim 24, but does not teach, wherein the runner extends laterally along the top surface of the top plate. Kasatshko teaches: wherein the runner extends laterally (80 – Fig. 7) along the top surface of the top plate (Fig. 7 and Para 0062).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the beams that extend lateral to the top surface of the top plate as an attachment method configured to extend along one surface to another is considered an obvious adjustment or feature to a bedding as it is commonly added for to create functionality. 
In regards to Claim 26, Matsumoto teaches: The mattress support of claim 15, but does not teach, further comprising a plurality of runners extending laterally along the top surface of the top plate. Kasatshko teaches: a plurality of internal webs or beams (Para 0062) extending laterally along the top surface of the top plate (80 – Fig. 7).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the beams that extend lateral to the top surface of the top plate as an attachment method configured to extend along one surface to another is considered an obvious adjustment or feature to a bedding as it is commonly added for to create functionality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON EMANSKI/Examiner, Art Unit 3673                 

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
5/5/2021